                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:19CR306

         vs.
                                                                              ORDER
LUIS ANGEL LORENZO-GALLARDO,

                         Defendant.


        This matter is before the court on Defendant's UNOPPOSED MOTION TO ENLARGE TIME
TO FILE PRE-TRIAL MOTIONS [60]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by
November 21, 2019.


        IT IS ORDERED:
        1.      Defendant's UNOPPOSED MOTION TO ENLARGE TIME TO FILE PRE-TRIAL
MOTIONS [60] is granted. Pretrial motions shall be filed on or before November 21, 2019.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between today’s date, and November 21, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 21st day of October, 2019.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
